Citation Nr: 1425640	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating evaluation in excess of 10 percent for a left scaphoid fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to September 2005.  He also had subsequent reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran relocated during the pendency of his appeal and jurisdiction for this claim is now in Houston, Texas.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated 2007 through 2012.  These records were not considered in the November 2007 statement of the case or the December 2013 supplemental statement of the case.  This file also contains an Appellate Brief, which was filed in May 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

 Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board notes that the Veteran's Virtual VA paperless file contains VA medical records dated 2007 through 2012, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was issued in this case, but these records were not listed as reviewed.  The Board notes that these records contained relevant information regarding the Veteran's claim.  As such, the additional evidence must be referred to the RO for review and preparation of an SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any additional or updated relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2.  Review the evidence that has been associated with the electronic file.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.
 
 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



